TEEEA?~~Q,MNEY    GENERAL
                     QP TEXAS
                    AUSTIN.     TEXAS    7S711

                         February 15, 1967


Hon. Charles H. Bolton             Opinion No. M-25
County Attorney
Bosque County                      Re:   Construction of Senate Bill
Meridian, Texas                          392, Acts of the 59th Legis-
                                         lature, Regular Session, 1965,
                                         Chapter 302, page 610.

Dear Mr. Bolton:

          You have requested our opinion as to whether the pro-
visions of Article 3897, Vernon's Civil Statutes, are applicable
to Bosque County in view of the provisions of Senate Bill 392,
Acts of the 59th Legislature, Regular Session, 1965, Chapter 302,
page 610.

          Senate Bill 392, supra, reads as follows:

          "Section 1. Paragraph (q), Section 19 of
     Chapter 465, Acts of the Second Called Session,
     44th Legislature, 1935, as amended by Chapter
     205, Acts of the 54th Legislature, 1955, codified
     as paragraph (91, Section 19 of Article 3912e,
     Vernon's Civil Statutes, insofar as said provisions
     are applicable to counties whose officers are com-
     pensated on a salary basis, is hereby repealed.

          "Sec. 2. Article 3897 of the Revised Civil
     Statutes of Texas, 1925, insofar as said pro-
     visions are applicable to counties whose officers
     are compensated on a salary basis, is hereby
     repealed.

          "Sec. 3. The provisions of paragraph (q),
     Section 19 of Chapter 465, Acts of the Second
     Called Session, 44th Legislature, 1935, as amended,

                              - 105 -
Ron. Charles H. Bolton, page 2 (M-25)



     and the provisions of Article 3897, Revised Civil
     Statutes of Texas, 1925, shall, from and after
     the effective date of this Act, be applicable only
     to those counties whose officers are compensated
     on a fee basis.

         "Sec. 4. All laws or parts of laws in conflict
    with this Act are hereby repealed.

         "Sec. 5. Due to the fact that the above-
    cited Statutes have long since become antiquated
    and meaningless due to the fact that the present
    reports are of no use or benefit to the office-
    holder or the person with whom same are to be
    filed, and the additional fact that no official
    has authority to revise or question these reports,
    and the further fact that much time and t'nousands
    of dollars are expended in preparing these need-
    less reports, which are not used by the State
    Auditor, create an emergency and an imperative
    public necessity that the Constitutional Rule re-
    quiring bills to be read on three several days
    in each Rouse be suspended, and this Rule is here-
    by suspended; and that this Act take effect and
    be in force from and after its passage, and it is
    so enacted."

          Section 61 of Article XVI of the Constitution of Texas
provides in part:

          “All district officers in the State of Texas
     and all county officers in counties having a
     population of twenty thousand (20,000) or more,
     according to the then last preceding Federal Census,
     shall be compensated on a salary basis. In all
     counties in this State, the Commissioners Courts
     shall be authorized to determine whether precinct
     officers shall be compensated on a fee basis or On
     a salary basis, with the exception that it shall
     be mandatory upon the Commissioners Courts, to

                           - 1.06
                               -
;-Ion.
     Charles H. Eolton, page 3 (M-25)



    ckpensate all constables, deputy constables and
    precinct law enforcement ozficers on a salary basis
    beginning January 1, 1949: and in counties havinq
    a nonulation 02 less i"hantwentv thousand (20.0001,
    according to the tiienlast preceding ,-
                                         pederal Census,
    the Conmissioners Courts shall also have the authority
    to determine whether co,untyofficers shall be corn- -
    pensated on a fee basis or on a salary Sasis, with .rhe
    exception that it shall be n                    mmis-




     added.)

           Eosque County has a population according to the last
;srecedingFederal Census OE 10,809 inhabitants. Since Bosque
County has a population of less than twenty thousand (2O,OOc)),
under the provisions of Section 61 of Article XVI, supra, the
Commissioners Court of Bosque County has the authority to deter-
mine whether the county officers shall be on a fee basis or a
salary basis with the exception that Section 61 places all sheriEs
and county law enZorcement ocficers on a salary basis. You state
in your let'tcrtlnatthe Commissioners Court has placed the county
clerk, the county judge and the assessor-collector on a ccc basis.
Tbcre.Zore,the Commissioners Court of Bosque County has Ccternincd,
in its discretion, not to compensate the county o:ficezs on a
salary basis within the meaning of Section 31 02:Article XVi 02
tineConstitution 0: Texas.

           Under the provisions 02 Section 3 02 Senate Sill 392,
licts of the 59tlnLegislature, Regular Session, 1965, Cha?ter 302,
page 510, the provisions of Article 3297, Vernon's Civil Statutes,
are applicable to Bosque County. It is noted that Section 3 ro-
Zcrs to counties rather than particular oi'cices.

                        SUMMARY

          Article 3S97, Vernon's Civil Statutes, is
     applicable ,toEosque County, under the i'acts
                            -   107-
Hon. Charles H. Bolton, page 4 (M-25)



     submitted, since the Commissioners Court of Bosque
     County, pursuant to the provisions of Section 61
     of Article XVI of the Constitution of Texas, has
     determined that tinecounty clerk, the county judge
     and the assessor-collector are to be compensated
     on a fee basis.

                                       v@y   truly yours,



                                       A&orney   General of Texas

Prepared by John Xeeves
Assistant Attorney General

APPaOVED:
OPINION COMMITTEE

Hawthorne Phillips, Chairman
W. V. Geppert, Co-Chairman
Malcolm Quick
James McCoy
Gordon Cass
Wade Anderson

STAFF LEGAL ASSISTANT
A. J. Carubbi, Jr.




                             - 108 -